AYRES, Judge.
This is a companion case to that of Waller et ux. v. King et al., of this court, 188 So.2d 231, with which it was consolidated for trial and which has this day been decided.
In the companion case the question of liability was determined adversely to the defendants, who are the driver of the ambulance and its insurer. There remains, therefore, only a question of an award to compensate plaintiff for the injuries and damages sustained by him. The injuries sustained consisted of a cervical strain characterized as moderately severe. He sought medical treatment the day following the accident. He was placed in bed under traction, where he remained for a week or more. Pain persisted for about four months. On two previous occasions, plaintiff had sustained injuries to his neck and back. The opinion was expressed that this latest accident might have mildly aggravated previously existing conditions. Plaintiff was, however, back at work after three weeks. There were no objective findings thereafter and plaintiff was advised to continue with his work.
An award of $2,000.00, we think, is adequate to compensate plaintiff for the injuries sustained. For this, he should have judgment plus $305.00 damages to his automobile and medical expenses incurred of $136.93.
Therefore, the judgment appealed is annulled, avoided, reversed, and set aside, and there is now judgment in favor of plaintiff, Max R. King, against the defendants, Virgil P. Dalrymple, Sr., and The Travelers Insurance Company, in solido, for the full sum of $2,441.93, with 5% per annum interest thereon from judicial demand until paid, and all costs, including the cost of this appeal.
Reversed and rendered.